Citation Nr: 1516312	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  07-39 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a left hip disability.

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to an increased rating for a low back strain with degenerative disc disease of the lumbar spine, currently assigned a 10 percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his neighbor


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to March 1987. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a may 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In July 2012, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.

This claim was remanded by the Board in September 2012.  The case is back before the Board for further appellate proceedings.

The Virtual VA paperless claims processing system contains VA treatment records dated from November 2010 to May 2011.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) contains a brief from the Veteran's representative dated in February 2015.  

The issues of entitlement to service connection for a left and right hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

For the entire period on appeal, the Veteran's low back strain with degenerative disc disease of the lumbar spine was not manifested by forward thoracolumbar flexion to 60 degrees or less; a combined range of thoracolumbar motion less than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; ankylosis; neurological abnormalities; or incapacitating episodes having a total duration of at least 2 weeks during a 12-month period.


CONCLUSION OF LAW

For the entire period on appeal, the criteria for an increased rating higher than 10 percent for the Veteran's low back strain with degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Stegall Concerns

As was alluded to in the Introduction, the Board remanded the Veteran's claim in September 2012 for additional evidentiary development.  In particular, the Board instructed the AOJ to contact the Veteran and request that he identify any additional medical treatment he had received for his low back disability.  The Board also instructed the AOJ to schedule the Veteran for a VA orthopedic examination in order to determine the current level of severity of his lumbar spine disability.  In October 2012, the AOJ sent the Veteran a development letter requesting information regarding any additional medical treatment records.  The Veteran did not provide any information regarding any outstanding treatment records in support of his claim.  In June 2013, the Veteran was afforded a VA spine examination.  The AOJ readjudicated the Veteran's claim in a July 2013 supplemental statement of the case (SSOC).  
	
Thus, the Board's prior remand instructions have been complied with for the purposes of this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter dated in January 2007.  The Veteran was notified of the evidence needed to substantiate the claim for an increased rating as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  Vazquez-Flores notice was provided in September 2009.

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  The file contains a Social Security Administration (SSA) inquiry dated in February 2008, which showed that the Veteran was not receiving SSA disability benefits.

Additionally, during the appeal period, the Veteran was afforded VA examinations in February 2007, September 2011, and June 2013.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Specifically, these examination reports contain sufficient findings to rate the Veteran's disability under the appropriate diagnostic criteria.  

As part of the duty to assist, the Veteran was afforded a Board hearing pursuant to his request.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge of the Board or local Decision Review Officer (DRO) at the RO chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issue, and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  Here, during the Board hearing, the undersigned effectively outlined the issues on appeal and suggested that any evidence that may be advantageous to the Veteran's position be submitted.  Furthermore, the Veteran and his representative at the hearing demonstrated sufficient actual knowledge of what was required.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); they have not identified any prejudice in the conduct of the hearing.

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

III.  Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

As the issue on appeal is for a higher rating, consideration of whether the criteria for the current ratings are met is not necessary and the analyses below will focus on whether the Veteran meets the criteria for the next higher rating for his low back strain with degenerative disc disease of the lumbar spine.  

Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating.

Under the General Rating Formula (for Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes), a 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or  less; or, favorable ankylosis of the entire cervical spine; a 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; a 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (1): Objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.

When rated based on incapacitating episodes, a 10 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

The normal findings for range of motion of the lumbar spine are flexion to 90 degrees, extension to 30 degrees, lateral flexion, right and left, to 30 degrees, and rotation, right and left, to 30 degrees.  38 C.F.R. § 4.71a, Plate V.

IV.  Factual Background

The Veteran seeks a higher evaluation for his low back strain with degenerative disc disease of the lumbar spine, evaluated as 10 percent disabling.  He contends that his symptomatology is more severe than reflected by the criteria associated with his assigned disability ratings.  

In a treatment record from the Naval Hospital dated in November 2006, the Veteran complained of chronic low back pain with acute exacerbation following a shower that morning.  He described the pain as achy and dull.  He denied any shooting pains to his legs.  He denied any numbness or tingling in his legs.  He denied any bowel or bladder incontinence.  He denied erectile dysfunction.  On examination, there was some tenderness to palpation over the paraspinal region of the low back at about the lumbosacral junction.  He also had some pain with forward bending and side bending.  There was no pain with extension or twisting.  The Veteran had good range of motion in his back, but did complain of pain with movement.  He was able to walk normally and walk on his heels and toes.  The Veteran had some pain with hip flexion.  Strength and pulses were intact bilaterally in the lower extremities.  Deep tendon reflexes and sensation were also intact bilaterally in the lower extremities.  X-ray imaging revealed degenerative changes, spurring in multiple vertebrae, particularly in L1 and L2.  Disk spaces and vertebral heights looked well-preserved.  The assessment was low back pain, probably lumbar strain.

VA treatment records described continuing problems with low back pain, but did not provide range of motion findings.  In a VA treatment record dated in December 2006, back pain was noted.  In February 2007, the Veteran complained of back pain radiating to his right buttock.

On VA examination dated in February 2007, the Veteran reported stiffness all the time and weakness with lifting.  He reported localized, aching pain that occurred two times per day and lasted for two hours each time.  He described the pain level as 6/10.  The Veteran indicated that pain could be elicited by physical activity, and was relieved by Tylenol.  The Veteran indicated that at the time of the pain, he could function with medication.  He reported that the pain seemed to be getting worse.  He denied incapacitation due to his lumbar spine disability.  He described his functional impairment as not being able to lift as he did in the past.

On examination, the Veteran's posture and gait were within normal limits.  He did not require an assistive device for ambulation.  There was no evidence of radiating pain on movement.  Muscle spasm was absent.  There was no tenderness.  The straight leg raise test was negative bilaterally.  There was no ankylosis of the lumbar spine.  Flexion was to 90 degrees with pain; extension was to 30 degrees; right and left lateral flexion were to 30 degrees; right rotation was to 30 degrees; and left flexion was to 30 degrees with pain.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination following repetitive use.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  Neurological examination of the lower extremities revealed motor and sensory function within normal limits.  The right and left lower extremity reflexes revealed knee jerk and ankle jerk at 2+.  The examiner noted that the established diagnosis of low back strain had progressed to multilevel degenerative disc disease of the lumbar spine due to subjective back pain and objective x-ray imaging dated in November 2006.

In the Veteran's appeal on a VA Form 9, the Veteran reported numbness of his bilateral legs.

In a VA treatment record dated in January 2008, the Veteran complained of back pain.  In February 2008, the Veteran complained of intermittent low back pain.  On range of motion examination, the Veteran could flex forward to the mid-tibia area, but could not touch his toes.  This range of motion equated to full at 90 degrees.  He did not have any severe pain with range of motion testing.  The Veteran could stand on his heels and toes.  He had decreased reflexes throughout, which required mild muscle contraction to bring them out.  The motor examination was normal.  The impression was low back intermittent pain due to L4-5 degenerative disc disease with a mild L4 on L5 retrolisthesis.  The recommendation was physical therapy for lumbar stabilization.  A physical therapy note dated in May 2008 noted minimal loss of range of motion in all planes.  In a November 2010 treatment record, the Veteran complained of low back pain and bilateral lower extremity pain.  In a subsequent November 2010 treatment record, the Veteran complained of chronic low back pain.  He requested physical therapy.  He denied any worsening of pain.  The Veteran indicated that the pain was confined to his low back, and did not radiate into his lower extremities.  He also denied lower extremity numbness or weakness.

In a July 2011 submission, the Veteran's representative indicated that the Veteran requested a VA examination for his back and radiating leg pain secondary to his back.

On VA examination in September 2011, the Veteran reported limitation in walking due to his back condition.  He indicated that he could walk 100 yards on average, which would take 30 minutes to accomplish.  He denied any falls.  He reported the following symptoms: stiffness, spasms, and numbness.  He denied fatigue, decreased motion, or paresthesia.  He reported weakness of the legs.  He denied bowel or bladder problems.  The Veteran reported erectile dysfunction in relation to his back condition.  He described constant, moderate back pain which traveled to his knees and legs.  He indicated that the pain could be exacerbated by physical activity, and was relieved with rest and Celebrex.  The Veteran reported that at the time of pain, he can function with medication.  He explained that during flare-ups, he experienced limitation of motion.  He noted recent physical therapy treatment.  The Veteran denied any hospitalizations or surgeries.  He denied any incapacitating episodes in the past 12 months.  He described the following overall functional impairments: back pain radiating to the toes; pain going up and down stairs; painful ankles and soles of feet; inability to walk long distances; and constant pain.

On examination, the Veteran's posture and gait were within normal limits.  His walk was steady, and he did not require any assistive devices for ambulation.  There was no evidence of radiating pain on movement.  There was no muscle spasm, tenderness, guarding of movement, atrophy, or weakness.  Muscle tone and musculature were normal.  The straight leg raise test was negative bilaterally.  Lasegue's sign was negative.  There was no ankylosis of the thoracolumbar spine.  Range of motion was within normal limits on all planes, without pain.  Repetitive range of motion was possible, with no additional limitation of motion.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The neurological examination revealed no sensory deficits.  There was no lumbosacral motor weakness.  The bilateral lower extremity reflexes in the knee and ankle were 2+.  There were no signs of pathologic reflexes in the lower extremities; the reflexes were normal cutaneous reflexes.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  The effect of the Veteran's lumbar spine disability on his usual occupation was limitation from joint tissue flare-ups, which affected lifting, walking, standing, or prolonged sitting.

In the July 2012 Travel Board hearing, the Veteran testified that his back pain radiated into his hips, and sometimes his legs.  He noted that he could not remember whether the September 2011 VA examiner used a goniometer to measure his range of motion.

On VA examination dated in June 2013, the examiner diagnosed multilevel osteoarthritis of the spine.  The Veteran reported back pain at a level of 5-9/10.  He indicated the average pain level was 6/10.  He denied incontinence of bowel or bladder.  He reported erectile dysfunction that had been attributed to his diabetes.  He indicated that flare-ups affected prolonged walking, standing, or carrying heavy objects.  The Veteran reported decreased range of motion.  He denied any hospitalizations or surgeries for back pain.  He noted treatment of Celebrex and Tylenol.  He reported use of a cane.  As to effects on employment, the Veteran indicated that he could not walk more than one mile, stand more than 10 minutes, or carry more than 20 pounds.  

On examination, flexion was to 80 degrees with pain; extension was to 30 or more degrees without pain; right and left lateral flexion were to 30 degrees without pain; and right and left lateral rotation were to 30 degrees without pain.  There was no additional limitation in range of motion following repetitive-use testing.  The Veteran noted greater fatigue when his pain level was 9/10, but otherwise denied any other limitations to functional ability during flare-ups.  The examiner noted that beyond the data results with repetitive range of motion testing in this report, it would be speculative to opine as to whether or not pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups.  The examiner noted the following functional limitations: excess fatigability, disturbance of locomotion, and interference with sitting, standing and/or weight-bearing.  The Veteran had tenderness to palpation and a nodularity over the right lower back of the suprailiac crest.  The Veteran had guarding and/or muscle spasm which did not result in an abnormal gait or spinal contour.  Muscle strength was 5/5 on all planes, and there was no atrophy present.  Deep tendon reflexes were 1+ in the bilateral knee and ankle.  Sensory examination was normal, and the straight leg raise test was negative bilaterally.  The examiner noted radicular pain; there was mild intermittent pain and numbness in the bilateral lower extremities.  The Veteran did not have any other neurologic abnormalities.  The Veteran did not have intervertebral disc syndrome.

The Veteran also underwent a peripheral nerves VA examination in June 2013.  The examiner found that the Veteran did not have a peripheral nerves condition.  The examiner noted that the Veteran reported an onset of the condition in 2006/2007.  He reported that it began with his left foot being numb.  He indicated that now both feet were numb.  He reported numbness, but no tingling or pain in both feet.  The Veteran's muscle strength was 5/5.  He had mild numbness in the bilateral lower extremities.  His deep tendon reflexes were 1+.  His sensory examination was normal.  The examiner indicated that the sciatic nerve was not affected.  

The examiner explained that the Veteran developed some finger and foot numbness when he was diagnosed with diabetes around 2006 or 2007.  He noted that since that time, the Veteran had been placed on Metformin and has controlled his diabetes.  The Veteran did not have anymore finger numbness and although he had some numbness of the bottom of his feet, the 5.07/10gm monofilament test was positive for 5/5 bilaterally.  This meant that the Veteran had good sensation on the sole and toes of his feet.  The examiner found no evidence of a radiculopathy from the lower lumbar spine.  

The examiner further explained that during his last VA examination, the Veteran reported radicular pain from his back to his toes.  He had numbness, spasms, and stiffness.  He did not experience paresthesia.  The examiner noted that the Veteran was diagnosed with type II diabetes in 2006.  The examiner noted that when the Veteran was first diagnosed with diabetes, he experienced erectile dysfunction and numbness in his hand and lower extremities.  The examiner found that the Veteran had been well-controlled on Metformin for the last seven years, and although he had some foot numbness and some muscle spasms, they were not as bad as they had been in the past now that he had lost some weight and was well-controlled on Metformin.  The examiner further noted that the Veteran was told that his erectily dysfunction was due to his hypertension and type II diabetes, as it began being treated in 2003.  The examiner noted that the Veteran did not have peripheral neuropathy, as he could still get all five points on the microfilament test bilaterally.  The examiner noted that on examination today, the Veteran complained of numbness down his extremities to his toes, but then admitted that the numbness was in his toes only.  The examiner noted that the Veteran also complained of pain that radiated down into his lower extremities intermittently, but on further questioning, he reported pain in the left hip and occasional spasms in the muscles of his legs that he just has to stretch out.  The examiner found that on today's examination, the Veteran did not have any radicular pathologic findings.  The examiner noted that although the Veteran had radicular symptoms, he did not have any peripheral neuropathy related to his back disability.

In a brief dated in February 2015, the Veteran's representative argued that the Veteran had radicular symptoms related to his back disability.  The Veteran's representative noted that the Veteran reported daily pain on a level of 5-9/10, with 6/10 being the average.  The representative noted flare-ups, which impacted the Veteran's daily life.  The representative also noted disturbance of locomotion, guarding, and spasms.

V.  Analysis

The Board finds that, for the entire period on appeal, the evidence showed that the Veteran's low back strain with degenerative disc disease of the lumbar spine was not manifested by forward thoracolumbar flexion to 60 degrees or less; a combined range of thoracolumbar motion less than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; ankylosis; neurological abnormalities; or incapacitating episodes having a total duration of at least 2 weeks during a 12-month period.

For the entire period on appeal, regarding the criteria for orthopedic manifestations under the General Rating Formula, considering pain and functional loss due to pain, flexion was, at worst, to 80 degrees with pain.  These findings do not more nearly approximate or equate to limitation of flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, when considering additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  As limitation of flexion does not more nearly approximate to greater than 30 degrees but not greater than 60 degrees, and there is no evidence of ankylosis, a rating higher than 10 percent is not warranted under the General Rating Formula.  

The Board also finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  Competent medical evidence reflects that the assigned 10 percent rating properly compensated the Veteran for the extent of functional loss resulting from any such symptoms.  In this regard, the February 2007, September 2011, and June 2013 VA examiners all found that repetitive range of motion was possible with no additional limitation of range of motion.  Moreover, the February 2007 and September 2011 examiners both found that the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  In the June 2013 VA examination, the Veteran noted greater fatigue when his pain level was 9/10, but otherwise denied any other limitations to functional ability during flare-ups.  The examiner noted that beyond the data results with repetitive range of motion testing in this report, it would be speculative to opine as to whether or not pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups.  Therefore, the Board finds that the Veteran's functional loss is not equivalent to limitation of flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or with favorable ankylosis of the entire thoracolumbar spine to meet the criteria for the next higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Specifically, the examiner found that the major functional impact of the Veteran's back disability was pain and limitation of motion.  Thus, the Board finds that the 10 percent evaluation assigned adequately portrays any functional impairment, pain, fatigue, and weakness that the Veteran experienced as a consequence of his degenerative disc disease with spinal stenosis of the lumbar spine.

As for whether a higher rating is warranted for intervertebral disc syndrome under  Diagnostic Code 5243 (Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes), for the entire period on appeal, there is no evidence, either lay or medical, of incapacitating episodes, that is, bed rest prescribed by a physician and treatment by a physician, having a total duration of at least 2 weeks but less than 4 weeks during a 12 month period.  In this regard, the February 2007, September 2011, and June 2013 VA examiners all indicated that the Veteran did not have intervertebral disc syndrome and there were no incapacitating episodes of spine disease.

As to whether additional compensation for neurological impairment is warranted, the General Rating Formula requires consideration of neurological findings, to include bladder or bowel impairment, separate from orthopedic manifestations.  The Board observes that although the Veteran had occasional complaints of radicular symptomatology in his lower extremities in various treatment records and submissions (February 2007 treatment record, November 2010 treatment record, July 2011 submission, July 2012 Travel Board testimony), the February 2007 and September 2011 VA examinations did not find any objective evidence of radiculopathy.  Specifically, in his February 2007 VA examination, there was no evidence of radiating pain on movement.  Neurological examination of the lower extremities revealed motor and sensory function within normal limits.  The right and left lower extremity reflexes revealed knee jerk and ankle jerk at 2+.  In a November 2010 treatment record, although the Veteran had decreased reflexes throughout, which required mild muscle contraction to bring them out, his motor examination was normal.  In a subsequent November 2010 treatment record, the Veteran complained of chronic low back pain that did not radiate into his lower extremities.  He also denied lower extremity numbness or weakness.  In his September 2011 VA examination, the neurological examination revealed no sensory deficits.  There was no lumbosacral motor weakness.  The bilateral lower extremity reflexes in the knee and ankle were 2+.  There were no signs of pathologic reflexes in the lower extremities; the reflexes were normal cutaneous reflexes.  

Moreover, although the June 2013 VA examiner found mild radicular symptoms of intermittent pain and numbness in the bilateral lower extremities, he found that the Veteran did not have any radiculopathy or peripheral neuropathy related to his back disability.  In this regard, the examiner indicated that the sciatic nerve was not affected.  The examiner explained that the Veteran developed some finger and foot numbness when he was diagnosed with type II diabetes around 2006 or 2007.  He noted that since that time, the Veteran had been placed on Metformin which has controlled his type II diabetes.  The examiner explained that the Veteran no longer experienced the finger numbness and although he still had some numbness of the bottom of his feet, the monofilament test was positive for 5/5 bilaterally.  The examiner explained that this meant that the Veteran had good sensation on the sole and toes of his feet.  The examiner found no evidence of a radiculopathy from the lower lumbar spine.  The examiner noted that on examination, the Veteran complained of numbness down his extremities to his toes, but then admitted that the numbness was in his toes only.  The examiner noted that the Veteran also complained of pain that radiated down into his lower extremities intermittently, but on further questioning, he reported pain in the left hip and occasional spasms in the muscles of his legs that he just has to stretch out.  The examiner found that on today's examination, the Veteran did not have any radicular pathologic findings.  

Therefore, even assuming the Veteran had occasional complaints of radicular-type pain and numbness in his lower extremities, the Board finds that these complaints have been attributed to causes other than the Veteran's service-connected lumbar spine disability.  As for erectile dysfunction, the Board notes that the Veteran's erectile dysfunction has been attributed to his hypertension and type II diabetes.  Additionally, there have not been any other neurological findings, to include bladder or bowel impairment, during the appeal period.

The Board has also considered the Veteran's statements that describe his pain and discomfort.  The Veteran is certainly competent to describe his observations and the Board finds that his statements are credible.  In this case, however, the Board finds that the objective medical findings by skilled professionals are more persuasive, which, as indicated above, do not support an increased rating higher than 10 percent for the entire period on appeal, for the service-connected low back strain with degenerative disc disease of the lumbar spine.

Accordingly, the preponderance of the evidence is against assignment of an increased rating higher than higher than 10 percent for the entire period on appeal, for the service-connected low back strain with degenerative disc disease of the lumbar spine.  As the greater weight of evidence is against the claim, there is no doubt on this matter that could be resolved in his favor.

VI.  Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected degenerative disc disease with spinal stenosis of the lumbar spine.  The Veteran's back disability is manifested by pain and limitation of motion.  The ratings assigned contemplate these impairments.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Notably, the Veteran is also service connected for left knee degenerative joint disease, residuals of an appendectomy, and dermatitis.  Neither the Veteran nor his representative has indicated any specific service-connected disabilities which are not captured by the schedular evaluations of the Veteran's individual service-connected conditions.

After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board has considered whether this appeal raises a claim of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).  The Board notes that there is no suggestion, either from the Veteran or from the evidence itself, that the service-connected low back strain with degenerative disc disease of the lumbar spine has a profound effect on his ability to work in and of itself.  Therefore, the Board finds that this appeal does not encompass a TDIU claim at this time.


ORDER

Entitlement to an increased rating in excess of 10 percent for the low back strain with degenerative disc disease of the lumbar spine is denied.


REMAND

Unfortunately, the Board finds that the appellant's claims for entitlement to service connection for right and left hip disabilities must again be remanded to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
In September 2012, the Board remanded the Veteran's claims for entitlement to service connection for right and left hip disabilities for a VA examination with etiology opinion to determine whether the Veteran had a separate hip disability or whether the Veteran's hip pain was due to sciatic nerve damage.  The Board specifically instructed the examiner to offer an opinion as to whether any diagnosed hip disability was as likely as not due to the Veteran's service.  The Board also instructed the examiner to comment on whether any hip disability was caused or permanently worsened by the Veteran's service-connected back disability.  

Pursuant to the Board's September 2012 remand, the Veteran was afforded a VA examination for his hips in June 2013.  The examiner diagnosed left hip osteoarthritis and a right muscle spasm of the lower back.  The examiner found that the Veteran's left hip osteoarthritis was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran initially complained of left hip pain in service in 1987, and again on his exit examination in May 1987.  However, the examiner noted that on the exit examination, the Veteran had full range of motion and no tenderness of the left hip.  The examiner noted that in 1996, the Veteran was found to have mild degenerative joint disease of both hips.  The examiner also found that following surgery of a vein wrapped around the right uteter in 2002, the Veteran reported increased hip pain due to his surgery.  The examiner noted that 2008 films showed no significant degenerative changes at either hip, but the current left hip film showed mild osteoarthritis.  The examiner noted that the Veteran weighed 187 pounds when he left service; he weighed 245 pounds in 2002; and he currently weighed 230 pounds.  The examiner therefore found that it was less likely than not that the left hip pathology was service-related, and it was more likely due to the Veteran's obesity.

As to the Veteran's right hip disability, the examiner noted that although he ordered X-rays for both hips, the Veteran told radiology that he only needed an X-ray for his left hip.  The examiner noted that he has tried calling the Veteran "repeatedly" to have him come in again for a right hip X-ray, but the Veteran has not answered his phone.  The examiner explained, however, that the Veteran's description of right hip pain was more consistent with a right posterior lower back spasm.  The examiner noted that the Veteran's right ureter surgery in 2003 lasted 11 hours, and may have contributed to his chronic muscle spasm due to his positioning during the surgery.  The examiner therefore found that the Veteran's right hip superficial chronic muscle spasm was more likely related to his right pelvic surgery.  The examiner also found that the Veteran's obesity was more likely than not exacerbating the condition.

The June 2013 VA examiner also found that the Veteran's service-connected back disability was less likely than not causing a secondary radiculopathy resulting in hip pain.  The examiner pointed to the peripheral neuropathy, hip, and back examinations to support his opinion.  The Board finds the June 2013 examiner's opinion to be inadequate because the examiner did not address whether any hip disability was permanently worsened by the Veteran's service-connected back disability, as specifically instructed in the Board's September 2012 remand.  In light of the foregoing, another addendum VA medical opinion should be obtained, which addresses this issue.  

While on remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran, and, with his assistance, identify 
	any outstanding records of pertinent medical treatment
   from VA or private health care providers.  Follow the 
   procedures for obtaining the records set forth by 38 
   C.F.R. § 3.159(c).  If VA attempts to obtain any 
   outstanding records which are unavailable, the 
   Veteran should be notified in accordance with 38 
   C.F.R. § 3.159(e).

2.   After completing the above development, return the 
	claims file and a copy of this remand to the June 2013
   VA examiner (or a suitable substitute if that examiner 
is unavailable) for review.  If, and only if, determined necessary by the VA examiner, the Veteran should be scheduled for another VA examination.
   
   
   The examiner is asked to review the claims file and 
   provide an opinion on whether it is at least as likely as 
   not (a 50 percent or greater possibility) that any 
   current hip disability was caused or permanently 
   aggravated by the Veteran's service-connected back 
   disability.
   
   The examiner is advised that the Veteran is competent 
   to report his symptoms and history, and such reports, 
   including those of continuity of symptomatology, 
   must be acknowledged and considered in formulating 
   any opinion.
   
   A complete rationale must be provided for all opinions 
   expressed and all contradictory evidence must be
   addressed.  If the requested opinion cannot be made 
   without resort to speculation, the examiner must state 
   this and specifically explain why an opinion cannot be 
   provided without resort to speculation.
   
3.   Thereafter, adjudicate the issues of entitlement to 
	service connection for a right and left hip disability.  If 
	any benefit sought remains denied, a supplemental 
	statement of the case should be provided to the 
	Veteran and his representative after according the 
	requisite time to respond.  The matter should then be
   returned to the Board for appropriate appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


